776 N.W.2d 913 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Maynard Lee HINKLE, Defendant-Appellant.
Docket No. 139538. COA No. 292053.
Supreme Court of Michigan.
January 22, 2010.

Order
On order of the Court, the application for leave to appeal the June 29, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH, J., would grant leave to appeal.